— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Torres, J.), dated June 13, 1988, which, upon a fact-finding order of the same court, dated April 14, 1988, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent ánd placed him under the supervision of the New York State Division for Youth, Title II, for a period of up to 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court’s decision to place the appellant in a New York State Division for Youth, Title II facility was not an improvident exercise of discretion, as the record clearly supports that court’s determination that the needs and best interests of the appellant, as well as the need for protection of the community, would be best served by that placement, which is the least restrictive alternative under the circum*511stances in this case (see, Family Ct Act § 352.2 [2]; Matter of Katherine W, 62 NY2d 947; Matter of Perry V, 147 AD2d 576). Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.